Citation Nr: 1133981	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  06-18 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for left hip trochanteric bursitis with ostopenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to June 1967.  

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which, inter alia, granted service connection for left hip trochanteric bursitis with ostopenia at a 10 percent disability rating.  The Veteran also had perfected an appeal of an issue regarding an increased rating for a right foot disorder by filing a notice of disagreement (NOD) and substantive appeal (e.g., VA Form 9 or equivalent statement).  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2010).  In a July 2008 rating decision, the RO increased the disability rating for the right foot disorder to 30 percent.  Subsequently, during a hearing before the undersigned Veterans Law Judge at the RO (Travel Board hearing) in May 2009, the Veteran withdrew his appeal regarding this issue.  38 U.S.C.A. § 7105(b)(2); 38 C.F.R. §§ 20.202, 20.204(b),(c).  Therefore, it is not in appellate status. 

As alluded to above, the Veteran provided testimony at a Travel Board hearing before the undersigned Veterans Law Judge in May 2009.  The transcript of the hearing has been associated with the claims file and has been reviewed. 

This matter was previously before the Board in May 2010, at which time it was remanded for further evidentiary development.  It is now again before the Board.

The appeal is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

Before addressing the merits of the issue currently on appeal, the Board again finds that additional development of the evidence is required.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, the Board finds that a remand is necessary in order to comply with remand directives it had set forth in its May 2010 remand.  Specifically, in the May 2010 remand, the Board directed the AOJ to request the Veteran to authorize the release of private treatment records he had identified concerning his left hip disability.  Specifically, the Veteran had indicated during a May 2009 Travel Board hearing that he currently receives treatment for his left hip disorder from B. Patterson, M.D.  Following the May 2010 remand, in the same month, the AOJ sent the Veteran a request for the identification and release of private treatment records.  In June 2010, the Veteran completed and submitted a VA Form 21-4142, identifying the name and address of his private treating physician, B. Patterson, M.D., who had treated him in June 2010.  However, a review of the claims file shows that, despite having received this information, the AOJ has not attempted to request the Veteran's medical treatment records from this physician.  

In this regard, VA's duty to assist pertains to obtaining records of the Veteran's relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R.  §§ 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive knowledge of evidence generated by VA).  VA also has a duty to make reasonable efforts to obtain relevant records, including private records that the claimant adequately identifies, and notify the claimant of such efforts whenever it is unable to obtain such records.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

Thus, another remand is warranted for compliance with the May 2010 Board remand directive to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Request copies of private medical treatment records from B. Patterson, M.D., as identified and authorized on a June 2010 VA Form 21-4142 submitted by the Veteran.  All records obtained should be added to the claims folder.  If requests for these private treatment records are unsuccessful, VA should inform the Veteran of the non-response so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R § 3.159 (2010).

All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file.

2.  Readjudicate the Veteran's claim for an initial disability rating in excess of 10 percent for left hip trochanteric bursitis with ostopenia in light of any additional evidence received since the supplemental statement of the case (SSOC) in April 2011.  If the claim is not granted to the Veteran's satisfaction, send him and his representative another SSOC.  It must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  The Veteran and his representative should be given an opportunity to respond to the SSOC before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


